Exhibit 10.61

 

--------------------------------------------------------------------------------

 

PURCHASE AGREEMENT

 

among

 

Sunset Financial Resources, Inc.

 

Sunset Financial Statutory Trust I

 

and

 

Taberna Preferred Funding I, Ltd.

 

--------------------------------------------------------------------------------

 

Dated as of February 24, 2005

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 

PURCHASE AGREEMENT

($20,000,000 Trust Preferred Securities)

 

THIS PURCHASE AGREEMENT, dated as of February 24, 2005 (this “Purchase
Agreement”), is entered into among Sunset Financial Resources, Inc., a Maryland
corporation (the “Company”), Sunset Financial Statutory Trust I, a Delaware
statutory trust (the “Trust”, and together with the Company, the “Sellers”), and
Taberna Preferred Funding I, Ltd. or its assignee. (the “Purchaser”).

 

WITNESSETH:

 

WHEREAS, the Sellers propose to issue and sell 20,000 Preferred Securities of
the Trust, having a stated liquidation amount of $1,000 per security (the
“Preferred Securities”);

 

WHEREAS, the entire proceeds from the sale of the Preferred Securities will be
combined with the entire proceeds from the sale by the Trust to the Company of
its common securities (the “Common Securities”), and will be used by the Trust
to purchase Twenty Million Six Hundred Nineteen Thousand Dollars ($20,619,000)
in principal amount of the junior subordinated notes of the Company (the “Junior
Subordinated Notes”);

 

WHEREAS, the Preferred Securities and the Common Securities for the Trust will
be issued pursuant to the Amended and Restated Trust Agreement (the “Trust
Agreement”), dated as of the Closing Date, among the Company, as depositor,
JPMorgan Chase Bank, National Association, a national banking association, as
property trustee (in such capacity, the “Property Trustee”), Chase Bank USA,
National Association, a national banking association, as Delaware trustee (in
such capacity, the “Delaware Trustee”), the Administrative Trustees named
therein (in such capacities, the “Administrative Trustees”) and the holders from
time to time of undivided beneficial interests in the assets of the Trust; and

 

WHEREAS, the Junior Subordinated Notes will be issued pursuant to a Junior
Subordinated Indenture, dated as of the Closing Date (the “Indenture”), between
the Company and JPMorgan Chase Bank, National Association, a national banking
association, as indenture trustee (in such capacity, the “Indenture Trustee”).

 

NOW, THEREFORE, in consideration of the mutual agreements and subject to the
terms and conditions herein set forth, the parties hereto agree as follows:

 

1. Definitions. The Preferred Securities, the Common Securities and the Junior
Subordinated Notes are collectively referred to herein as the “Securities.” This
Purchase Agreement, the Indenture, the Trust Agreement and the Securities are
collectively referred to herein as the “Operative Documents.” All other
capitalized terms used but not defined in this Purchase Agreement shall have the
respective meanings ascribed thereto in the Indenture.

 



--------------------------------------------------------------------------------

2. Purchase and Sale of the Preferred Securities.

 

(a) The Sellers agree to sell to the Purchaser, and the Purchaser agrees to
purchase from the Sellers the Preferred Securities for an amount (the “Purchase
Price”) equal to Twenty Million Dollars ($20,000,000). The Purchaser shall be
responsible for the rating agency costs and expenses. The Sellers shall use the
Purchase Price, together with the proceeds from the sale of the Common
Securities, to purchase the Junior Subordinated Notes.

 

(b) Delivery or transfer of, and payment for, the Preferred Securities shall be
made at 11:00 A.M. Eastern Standard time (11:00 A.M. New York time), on March
15, 2005, (such date and time of delivery and payment for the Preferred
Securities being herein called the “Closing Date”). The Preferred Securities
shall be transferred and delivered to the Purchaser against the payment of the
Purchase Price to the Sellers made by wire transfer in immediately available
funds on the Closing Date to a U.S. account designated in writing by the Company
at least two business days prior to the Closing Date.

 

(c) Delivery of the Preferred Securities shall be made at such location, and in
such names and denominations, as the Purchaser shall designate at least two
business days in advance of the Closing Date. The Company and the Trust agree to
have the Preferred Securities available for inspection and checking by the
Purchaser not later than 2:00 P.M., Eastern Standard time, on the business day
prior to the Closing Date. The closing for the purchase and sale of the
Preferred Securities shall occur at the offices of Bracewell & Patterson,
L.L.P., 111 Congress Avenue, Suite 2300, Austin, Texas 78701, or such other
place as the parties hereto shall agree.

 

3. Conditions. The obligations of the parties under this Purchase Agreement are
subject to the following conditions:

 

(a) The representations and warranties contained herein shall be accurate as of
the date of delivery of the Preferred Securities.

 

(b) The Purchaser shall have sold securities issued by it in such an amount that
the net proceeds therefrom shall be available on the Closing Date and shall be
sufficient to purchase the Preferred Securities and all other preferred
securities contemplated in agreements similar to this Agreement.

 

(c) Locke, Liddell & Sapp LLP counsel for the Company and the Trust (the
“Company Counsel”), shall have delivered an opinion, dated the Closing Date,
addressed to the Purchaser and JPMorgan Chase Bank, National Association, in
substantially the form set out in Annex A-I hereto and the Company shall have
furnished to the Purchaser the opinion of the Company’s General Counsel or a
certificate signed by the Company’s Chief Executive Officer, President, an
Executive Vice President, Chief Financial Officer, Chief Investment Officer,
Senior Vice President, Treasurer or Assistant Treasurer, dated the Closing Date,
addressed to the Purchaser, in substantially the form set out in Annex A-II
hereto. In rendering their opinion, the Company Counsel may rely as to factual
matters upon certificates or other documents furnished by officers, directors
and trustees of the Company and the Trust and by government officials (provided,
however, that copies of any such certificates or documents are delivered to the
Purchaser) and by and upon such other documents as such counsel may, in their
reasonable

 

3



--------------------------------------------------------------------------------

opinion, deem appropriate as a basis for the Company Counsel’s opinion. The
Company Counsel may specify the jurisdictions in which they are admitted to
practice and that they are not admitted to practice in any other jurisdiction
and are not experts in the law of any other jurisdiction. If the Company Counsel
is not admitted to practice in the State of New York, the opinion of the Company
Counsel may assume, for purposes of the opinion, that the laws of the State of
New York are substantively identical, in all respects material to the opinion,
to the internal laws of the state in which such counsel is admitted to practice.
Such Company Counsel Opinion shall not state that they are to be governed or
qualified by, or that they are otherwise subject to, any treatise, written
policy or other document relating to legal opinions, including, without
limitation, the Legal Opinion Accord of the ABA Section of Business Law (1991).

 

(d) The Purchaser shall have been furnished the opinion of Bracewell &
Patterson, L.L.P., special tax counsel for the Purchaser, dated the Closing
Date, addressed to the Purchaser, the Company, the Trust and JPMorgan Chase
Bank, National Association, in substantially the form set out in Annex B hereto.

 

(e) The Purchaser shall have received the opinion of Richards, Layton & Finger,
P.A., special Delaware counsel for the Delaware Trustee, dated the Closing Date,
addressed to the Purchaser, JPMorgan Chase Bank, National Association, the
Delaware Trustee and the Company, in substantially the form set out in Annex C
hereto.

 

(f) The Purchaser shall have received the opinion of Gardere Wynne Sewell LLP,
special counsel for the Property Trustee and the Indenture Trustee, dated the
Closing Date, addressed to the Purchaser, in substantially the form set out in
Annex D hereto.

 

(g) The Purchaser shall have received the opinion of Richards, Layton & Finger,
P.A., special Delaware counsel for the Delaware Trustee, dated the Closing Date,
addressed to the Purchaser and JPMorgan Chase Bank, National Association, in
substantially the form set out in Annex E hereto.

 

(h) The Company shall have furnished to the Purchaser a certificate of the
Company, signed by the Chief Executive Officer, President, an Executive Vice
President, Chief Investment Officer, Chief Marketing Officer or a Senior vice
President and (without duplication) Chief Financial Officer, Chief Investment
Officer, Chief Marketing Officer, Senior Vice President, Treasurer or Assistant
Treasurer of the Company, and the Trust shall have furnished to the Purchaser a
certificate of the Trust, signed by an Administrative Trustee of the Trust, in
each case dated the Closing Date, and, in the case of the Company, as to (i) and
(ii) below and, in the case of the Trust, as to (i) below.

 

(i) the representations and warranties in this Purchase Agreement are true and
correct on and as of the Closing Date with the same effect as if made on the
Closing Date, and the Company and the Trust have complied with all the
agreements and satisfied all the conditions on either of their part to be
performed or satisfied at or prior to the Closing Date; and

 

(ii) since September 30, 2004 (the date of the latest Financial Statements),
there has been no material adverse change in the condition (financial or

 

4



--------------------------------------------------------------------------------

other), earnings, business or assets of the Company and its subsidiaries,
whether or not arising from transactions occurring in the ordinary course of
business (a “Material Adverse Change”).

 

(i) Subsequent to the execution of this Purchase Agreement, there shall not have
been any change, or any development involving a prospective change, in or
affecting the condition (financial or other), earnings, business or assets of
the Company and its subsidiaries, whether or not occurring in the ordinary
course of business, the effect of which is, in the Purchaser’s judgment, so
material and adverse as to make it impractical or inadvisable to proceed with
the purchase of the Preferred Securities.

 

(j) Prior to the Closing Date, the Company and the Trust shall have furnished to
the Purchaser and its counsel such further information, certificates and
documents as the Purchaser or its counsel may reasonably request.

 

If any of the conditions specified in this Section 3 shall not have been
fulfilled when and as provided in this Purchase Agreement, or if any of the
opinions, certificates and documents mentioned above or elsewhere in this
Purchase Agreement shall not be reasonably satisfactory in form and substance to
the Purchaser or its counsel, this Purchase Agreement and all the Purchaser’s
obligations hereunder may be canceled at, or at any time prior to, the Closing
Date by the Purchaser. Notice of such cancellation shall be given to the Company
and the Trust in writing or by telephone or facsimile confirmed in writing.

 

Each certificate signed by any trustee of the Trust or any officer of the
Company and delivered to the Purchaser or the Purchaser’s counsel in connection
with the Operative Documents and the transactions contemplated hereby and
thereby shall be deemed to be a representation and warranty of the Trust and/or
the Company, as the case may be, and not by such trustee or officer in any
individual capacity.

 

4. Representations and Warranties of the Company and the Trust. The Company and
the Trust jointly and severally represent and warrant to, and agree with the
Purchaser, as follows:

 

(a) Neither the Company nor the Trust, nor any of their “Affiliates” (as defined
in Rule 501(b) of Regulation D (“Regulation D”) under the Securities Act (as
defined below)), nor any person acting on its or their behalf, has, directly or
indirectly, made offers or sales of any security, or solicited offers to buy any
security, under circumstances that would require the registration of any of the
Securities under the Securities Act of 1933, as amended (the “Securities Act”).

 

(b) Neither the Company nor the Trust, nor any of their Affiliates, nor any
person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with any offer or sale of any of the Securities.

 

(c) The Securities (i) are not and have not been listed on a national securities
exchange registered under section 6 of the Securities Exchange Act of 1934, as
amended (the

 

5



--------------------------------------------------------------------------------

“Exchange Act”), or quoted on a U.S. automated inter-dealer quotation system and
(ii) are not of an open-end investment company, unit investment trust or
face-amount certificate company that are, or are required to be, registered
under section 8 of the Investment Company Act of 1940, as amended (the
“Investment Company Act”), and the Securities otherwise satisfy the eligibility
requirements of Rule 144A(d)(3) promulgated pursuant to the Securities Act
(“Rule 144A(d)(3)”).

 

(d) Neither the Company nor the Trust, nor any of their Affiliates, nor any
person acting on its or their behalf, has engaged, or will engage, in any
“directed selling efforts” within the meaning of Regulation S under the
Securities Act with respect to the Securities.

 

(e) Neither the Company nor the Trust is, and, immediately following
consummation of the transactions contemplated hereby and the application of the
net proceeds therefrom, will not be, an “investment company” or an entity
“controlled” by an “investment company,” in each case within the meaning of
section 3(a) of the Investment Company Act.

 

(f) Neither the Company nor the Trust has paid or agreed to pay to any person
any compensation for soliciting another to purchase any of the Securities,
except for the Preferred Securities Commission and/or the sales commission in
the amount of $600,000, the Company has agreed to pay to Cohen Bros. & Company
pursuant to the letter agreement between the Company and Cohen Bros. & Company.

 

(g) The Trust has been duly created and is validly existing in good standing as
a statutory trust under the Delaware Statutory Trust Act, 12 Del. C. §3801, et
seq. (the “Statutory Trust Act”) with all requisite power and authority to own
property and to conduct the business it transacts and proposes to transact and
to enter into and perform its obligations under the Operative Documents to which
it is a party. The Trust is duly qualified to transact business as a foreign
entity and is in good standing in each jurisdiction in which such qualification
is necessary, except where the failure to so qualify or be in good standing
would not have a material adverse effect on the condition (financial or
otherwise), earnings, business or assets of the Trust, whether or not occurring
in the ordinary course of business. The Trust is not a party to or otherwise
bound by any agreement other than the Operative Documents. The Trust is and will
be, under current law, classified for federal income tax purposes as a grantor
trust and not as an association or publicly traded partnership taxable as a
corporation.

 

(h) The Trust Agreement has been duly authorized by the Company and, on the
Closing Date specified in Section 2(b), will have been duly executed and
delivered by the Company and the Administrative Trustees of the Trust, and,
assuming due authorization, execution and delivery by the Property Trustee and
the Delaware Trustee, will be a legal, valid and binding obligation of the
Company and the Administrative Trustees, enforceable against them in accordance
with its terms, subject to applicable bankruptcy, insolvency and similar laws
affecting creditors’ rights generally and to general principles of equity. Each
of the Administrative Trustees of the Trust is an employee of the Company and
has been duly authorized by the Company to execute and deliver the Trust
Agreement.

 

6



--------------------------------------------------------------------------------

(i) The Indenture has been duly authorized by the Company and, on the Closing
Date, will have been duly executed and delivered by the Company, and, assuming
due authorization, execution and delivery by the Indenture Trustee, will be a
legal, valid and binding obligation of the Company enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally and to general principles of
equity.

 

(j) The Preferred Securities and the Common Securities have been duly authorized
by the Trust and, when issued and delivered against payment therefor on the
Closing Date in accordance with this Purchase Agreement, in the case of the
Preferred Securities, and in accordance with the Common Securities Subscription
Agreement, in the case of the Common Securities, will be validly issued, fully
paid and non-assessable and will represent undivided beneficial interests in the
assets of the Trust entitled to the benefits of the Trust Agreement, enforceable
against the Trust in accordance with their terms, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally
and to general principles of equity. The issuance of the Securities is not
subject to any preemptive or other similar rights. On the Closing Date, all of
the issued and outstanding Common Securities will be directly owned by the
Company free and clear of any pledge, security interest, claim, lien or other
encumbrance of any kind (each, a “Lien”).

 

(k) The Junior Subordinated Notes have been duly authorized by the Company and,
on the Closing Date, will have been duly executed and delivered to the Indenture
Trustee for authentication in accordance with the Indenture and, when
authenticated in the manner provided for in the Indenture and delivered to the
Trust against payment therefor in accordance with the Junior Subordinated Note
Purchase Agreement, will constitute legal, valid and binding obligations of the
Company entitled to the benefits of the Indenture, enforceable against the
Company in accordance with their terms, subject to applicable bankruptcy,
insolvency and similar laws affecting creditors’ rights generally and to general
principles of equity.

 

(l) This Purchase Agreement has been duly authorized, executed and delivered by
the Company and the Trust.

 

(m) Neither the issue and sale of the Common Securities, the Preferred
Securities or the Junior Subordinated Notes, nor the purchase of the Junior
Subordinated Notes by the Trust, nor the execution and delivery of and
compliance with the Operative Documents by the Company or the Trust, nor the
consummation of the transactions contemplated herein or therein, (i) will
conflict with or constitute a violation or breach of the Trust Agreement or the
charter or bylaws of the Company or any subsidiary of the Company or any
applicable law, statute, rule, regulation, judgment, order, writ or decree of
any government, governmental authority, agency or instrumentality or court,
domestic or foreign, having jurisdiction over the Trust or the Company or any of
its subsidiaries or their respective properties or assets (collectively, the
“Governmental Entities”), (ii) will conflict with or constitute a violation or
breach of, or a default or Repayment Event (as defined below) under, or result
in the creation or imposition of any Lien upon any property or assets of the
Trust, the Company or any of the Company’s subsidiaries pursuant to, any
contract, indenture, mortgage, loan agreement, note,

 

7



--------------------------------------------------------------------------------

lease or other agreement or instrument to which (A) the Trust, the Company or
any of its subsidiaries is a party or by which it or any of them may be bound,
or (B) to which any of the property or assets of any of them is subject, or any
judgment, order or decree of any court, Governmental Entity or arbitrator,
except, in the case of this clause (ii), for such conflicts, breaches,
violations, defaults, Repayment Events (as defined below) or Liens which (X)
would not, singly or in the aggregate, adversely affect the consummation of the
transactions contemplated by the Operative Documents and (Y) would not, singly
or in the aggregate, have a material adverse effect on the condition (financial
or otherwise), earnings, business, liabilities and assets (taken as a whole) or
business prospects of the Company and its subsidiaries taken as a whole, whether
or not occurring in the ordinary course of business (a “Material Adverse
Effect”) or (iii) require the consent, approval, authorization or order of any
court or Governmental Entity. As used herein, a “Repayment Event” means any
event or condition which gives the holder of any note, debenture or other
evidence of indebtedness (or any person acting on such holder’s behalf) the
right to require the repurchase, redemption or repayment of all or a portion of
such indebtedness by the Trust or the Company or any of its subsidiaries prior
to its scheduled maturity.

 

(n) The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of Maryland, with all requisite
corporate power and authority to own, lease and operate its properties and
conduct the business it transacts and proposes to transact, and is duly
qualified to transact business and is in good standing as a foreign corporation
in each jurisdiction where the nature of its activities requires such
qualification, except where the failure of the Company to be so qualified would
not, singly or in the aggregate, have a Material Adverse Effect.

 

(o) The Company has no subsidiaries that are material to its business, financial
condition or earnings.

 

(p) Each of the Trust, the Company and each of the Company’s subsidiaries hold
all necessary approvals, authorizations, orders, licenses, consents,
registrations, qualifications, certificates and permits (collectively, the
“Governmental Licenses”) of and from Governmental Entities necessary to conduct
their respective businesses as now being conducted, and neither the Trust, the
Company nor any of the Company’s subsidiaries has received any notice of
proceedings relating to the revocation or modification of any such Government
License, except where the failure to be so licensed or approved or the receipt
of an unfavorable decision, ruling or finding, would not, singly or in the
aggregate, have a Material Adverse Effect; all of the Governmental Licenses are
valid and in full force and effect, except where the invalidity or the failure
of such Governmental Licenses to be in full force and effect, would not, singly
or in the aggregate, have a Material Adverse Effect; and the Company and its
subsidiaries are in compliance with all applicable laws, rules, regulations,
judgments, orders, decrees and consents, except where the failure to be in
compliance would not, singly or in the aggregate, have a Material Adverse
Effect.

 

(q) All of the issued and outstanding shares of capital stock of the Company and
each of its subsidiaries are validly issued, fully paid and non-assessable; all
of the issued and outstanding capital stock of each subsidiary of the Company is
owned by the Company, directly

 

8



--------------------------------------------------------------------------------

or through subsidiaries, free and clear of any Lien, claim or equitable right;
and none of the issued and outstanding capital stock of the Company or any
subsidiary was issued in violation of any preemptive or similar rights arising
by operation of law, under the charter or by-laws of such entity or under any
agreement to which the Company or any of its subsidiaries is a party.

 

(r) Neither the Company nor any of its subsidiaries is (i) in violation of its
respective charter or by-laws or similar organizational documents or (ii) in
default in the performance or observance of any obligation, agreement, covenant
or condition contained in any contract, indenture, mortgage, loan agreement,
note, lease or other agreement or instrument to which the Company or any such
subsidiary is a party or by which it or any of them may be bound or to which any
of the property or assets of any of them is subject, except, in the case of
clause (ii), where such violation or default would not, singly or in the
aggregate, have a Material Adverse Effect.

 

(s) There is no action, suit or proceeding before or by any Governmental Entity,
arbitrator or court, domestic or foreign, now pending or, to the knowledge of
the Company or the Trust after due inquiry, threatened against or affecting the
Trust or the Company or any of the Company’s subsidiaries, except for such
actions, suits or proceedings that, if adversely determined, would not, singly
or in the aggregate, adversely affect the consummation of the transactions
contemplated by the Operative Documents or have a Material Adverse Effect; and
the aggregate of all pending legal or governmental proceedings to which the
Trust or the Company or any of its subsidiaries is a party or of which any of
their respective properties or assets is subject, including ordinary routine
litigation incidental to the business, are not expected to result in a Material
Adverse Effect.

 

(t) The accountants of the Company who certified the Financial Statements (as
defined below) are independent public accountants of the Company and its
subsidiaries within the meaning of the Securities Act, and the rules and
regulations of the Securities and Exchange Commission (the “Commission”)
thereunder.

 

(u) The audited consolidated financial statements (including the notes thereto)
and schedules of the Company and its consolidated subsidiaries for the fiscal
year ended December 31, 2003 (the “Financial Statements”) and the interim
unaudited consolidated financial statements of the Company and its consolidated
subsidiaries for the quarter ended September 30, 2004 (the “Interim Financial
Statements”) provided to the Purchaser are the most recent available audited and
unaudited consolidated financial statements of the Company and its consolidated
subsidiaries, respectively, and fairly present in all material respects, in
accordance with U.S. generally accepted accounting principles, the financial
position of the Company and its consolidated subsidiaries, and the results of
operations and changes in financial condition as of the dates and for the
periods therein specified, subject, in the case of Interim Financial Statements,
to year-end adjustments (which are expected to consist solely of normal
recurring adjustments). Such consolidated financial statements and schedules
have been prepared in accordance with U.S. generally accepted accounting
principles (“GAAP”) consistently applied throughout the periods involved (except
as otherwise noted therein).

 

9



--------------------------------------------------------------------------------

(v) None of the Trust, the Company nor any of its subsidiaries has any material
liability, whether asserted or unasserted, whether absolute or contingent,
whether accrued or unaccrued, whether liquidated or unliquidated, and whether
due or to become due, including any liability for taxes (and to the Company’s
knowledge, there is no past or present fact, situation, circumstance, condition
or other basis for any present or future action, suit, proceeding, hearing,
charge, complaint, claim or demand against the Company or its subsidiaries that
is reasonably expected to give rise to any such liability), except for (i)
liabilities set forth in the Financial Statements or the Interim Financial
Statements and (ii) normal fluctuations in the amount of the liabilities
referred to in clause (i) above occurring in the ordinary course of business of
the Trust, the Company and all of its subsidiaries since the date of the most
recent balance sheet included in such Financial Statements.

 

(w) Since the respective dates of the Financial Statements and the Interim
Financial Statements, there has not been (A) any Material Adverse Change or (B)
any dividend or distribution of any kind declared, paid or made by the Company
on any class of its capital stock other than regular quarterly dividends on the
Company’s common stock.

 

(x) The documents of the Company filed with the Commission in accordance with
the Exchange Act, from and including the commencement of the fiscal year covered
by the Company’s most recent Annual Report on Form 10-K, at the time they were
or hereafter are filed by the Company with the Commission (collectively, the
“1934 Act Reports”), complied and will comply in all material respects with the
requirements of the Exchange Act and the rules and regulations of the Commission
thereunder (the “1934 Act Regulations”), and, at the date of this Purchase
Agreement and on the Closing Date, do not and will not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; and other than such
instruments, agreements, contracts and other documents as are filed as exhibits
to the Company’s Annual Report on Form 10-K, Quarterly Reports on Form 10-Q or
Current Reports on Form 8-K, there are no instruments, agreements, contracts or
documents of a character described in Item 601 of Regulation S-K promulgated by
the Commission to which the Company or any of its subsidiaries is a party. To
its knowledge, the Company is in compliance with all currently applicable
requirements of the Exchange Act that were added by the Sarbanes-Oxley Act of
2002.

 

(y) No labor dispute with the employees of the Trust, the Company or any of its
subsidiaries exists or, to the knowledge of the executive officers of the Trust
or the Company, is imminent, except those which would not, singly or in the
aggregate, have a Material Adverse Effect.

 

(z) No filing with, or authorization, approval, consent, license, order,
registration, qualification or decree of, any Governmental Entity, other than
those that have been made or obtained, is necessary or required for the
performance by the Trust or the Company of their respective obligations under
the Operative Documents, as applicable, or the consummation by the Trust and the
Company of the transactions contemplated by the Operative Documents.

 

10



--------------------------------------------------------------------------------

(aa) Each of the Trust, the Company and each subsidiary of the Company has good
and marketable title to all of its respective real and personal properties, in
each case free and clear of all Liens and defects, except for those that would
not, singly or in the aggregate, have a Material Adverse Effect; and all of the
leases and subleases under which the Trust, the Company or any subsidiary of the
Company holds properties are in full force and effect, except where the failure
of such leases and subleases to be in full force and effect would not, singly or
in the aggregate, have a Material Adverse Effect, and none of the Trust, the
Company or any subsidiary of the Company has any notice of any claim of any sort
that has been asserted by anyone adverse to the rights of the Trust, the Company
or any subsidiary of the Company under any such leases or subleases, or
affecting or questioning the rights of such entity to the continued possession
of the leased or subleased premises under any such lease or sublease, except for
such claims that would not, singly or in the aggregate, have a Material Adverse
Effect.

 

(bb) Commencing with its taxable year ended December 31, 2004, the Company has
been, and upon the completion of the transactions contemplated hereby, the
Company will continue to be, organized and operated in conformity with the
requirements for qualification and taxation as a real estate investment trust (a
“REIT”) under Sections 856 through 860 of the Internal Revenue Code of 1986, as
amended (the “Code”), and the Company’s proposed method of operation will enable
it to continue to meet the requirements for qualification and taxation as a REIT
under the Code, and no actions have been taken (or not taken which are required
to be taken) which would cause such qualification to be lost. The Company
expects to continue to be organized and to operate in a manner so as to qualify
as a REIT in the taxable year ending December 31, 2005 and succeeding taxable
years.

 

(cc) The Company has timely and duly filed all Tax Returns required to be filed
by it, and all such Tax Returns are true, correct and complete in all material
respects. The Company has timely and duly paid in full all material Taxes
required to be paid (whether or not such amounts are shown as due on any Tax
Return except for Taxes being contested in good faith). There are no federal,
state, or other Tax audits or deficiency assessments proposed or pending with
respect to the Company or any of the Significant Subsidiaries, and to the
Company’s knowledge, no such audits or assessments are threatened in writing. As
used herein, the terms “Tax” or “Taxes” mean (i) all federal, state, local, and
foreign taxes, and other assessments of a similar nature (whether imposed
directly or through withholding), including any interest, additions to tax, or
penalties applicable thereto, imposed by any Governmental Entity, and (ii) all
liabilities in respect of such amounts arising as a result of being a member of
any affiliated, consolidated, combined, unitary or similar group, as a successor
to another person or by contract. As used herein, the term “Tax Returns” means
all federal, state, local, and foreign Tax returns, declarations, statements,
reports, schedules, forms, and information returns and any amendments thereto
filed or required to be filed with any Governmental Entity.

 

(dd) The Trust is not subject to United States federal income tax with respect
to income received or accrued on the Junior Subordinated Notes, interest payable
by the Company on the Junior Subordinated Notes is deductible by the Company, in
whole or in part, for United States federal income tax purposes, and the Trust
is not, or will not be within ninety (90) days of the date hereof, subject to
more than a de minimis amount of other taxes, duties or other governmental
charges. To the Company’s knowledge, there are no rulemaking or similar

 

11



--------------------------------------------------------------------------------

proceedings before the United States Internal Revenue Service or comparable
federal, state, local or foreign government bodies which involve or affect the
Company or any subsidiary, which, if the subject of an action unfavorable to the
Company or any subsidiary, could result in a material adverse effect on the
Company and its subsidiaries, taken as a whole.

 

(ee) The books, records and accounts of the Company and its subsidiaries
accurately and fairly reflect, in reasonable detail, the transactions in, and
dispositions of, the assets of, and the results of operations of, the Company
and its subsidiaries. The Company and each of its subsidiaries maintains a
system of internal accounting controls sufficient to provide reasonable
assurances that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in accordance with GAAP and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

 

(ff) The Company is insured by insurers of recognized financial responsibility
against such losses and risks and in such amounts in all material respects as
are customary in the businesses in which it is engaged or proposes to engage
after giving effect to the transactions contemplated hereby including but not
limited to, real or personal property owned or leased against theft, damage,
destruction, act of vandalism and all other risks customarily insured against.
All policies of insurance and fidelity or surety bonds insuring the Company or
the Company’s businesses, assets, employees, officers and directors are in full
force and effect. The Company and each of the subsidiaries are in compliance
with the terms of such policies and instruments in all material respects. The
Company has no reason to believe that it will not be able to renew its existing
insurance coverage as and when such coverage expires or to obtain similar
coverage from similar insurers as may be necessary to continue its business at a
cost that would not have a material adverse effect on the Company. Within the
past twelve months, the Company has not been denied any insurance coverage which
it has sought or for which it has applied.

 

(gg) The Company and its subsidiaries or any person acting on behalf of the
Company and its subsidiaries including, without limitation, any director,
officer, agent or employee of the Company or its subsidiaries has not, directly
or indirectly, while acting on behalf of the Company and its subsidiaries (i)
used any corporate funds of the Company for unlawful contributions, gifts,
entertainment or other unlawful expenses relating to political activity; (ii)
made any unlawful payment on behalf of the Company to foreign or domestic
government officials or employees or to foreign or domestic political parties or
campaigns from corporate funds of the Company; (iii) violated any provision of
the Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any other
unlawful payment on behalf of the Company.

 

(hh) The information provided in writing by the Company and the Trust pursuant
to this Purchase Agreement and the transactions contemplated hereby does not, as
of the date hereof, and will not as of the Closing Date, contain any untrue
statement of a material

 

12



--------------------------------------------------------------------------------

fact or omit to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

 

(ii) Except as would not, individually or in the aggregate, result in a Material
Adverse Change, (i) the Company and its subsidiaries have been and are in
compliance with applicable Environmental Laws (as defined below), (ii) none of
the Company, any of its subsidiaries or, to the best of the Company’s knowledge,
any other owners of any of the Properties at any time or any other party, has at
any time released (as such term is defined in CERCLA (as defined below)) or
otherwise disposed of Hazardous Materials (as defined below) on, to, in, under
or from the Properties or any other real properties previously owned, leased or
operated by the Company or any of its subsidiaries, (iii) neither the Company
nor any of its subsidiaries intends to use the Properties or any subsequently
acquired properties, other than in compliance with applicable Environmental
Laws, (iv) neither the Company nor any of its subsidiaries has received any
notice of, or has any knowledge of any occurrence or circumstance which, with
notice or passage of time or both, would give rise to a claim under or pursuant
to any Environmental Law with respect to the Properties, any other real
properties previously owned, leased or operated by the Company or any of its
subsidiaries, or their respective assets or arising out of the conduct of the
Company or its subsidiaries, (v) none of the Properties are included or, to the
best of the Company’s knowledge, proposed for inclusion on the National
Priorities List issued pursuant to CERCLA by the United States Environmental
Protection Agency or, to the best of the Company’s knowledge, proposed for
inclusion on any similar list or inventory issued pursuant to any other
Environmental Law or issued by any other Governmental Entity, (vi) none of the
Company, any of its subsidiaries or agents or, to the best of the Company’s
knowledge, any other person or entity for whose conduct any of them is or may be
held responsible, has generated, manufactured, refined, transported, treated,
stored, handled, disposed, transferred, produced or processed any Hazardous
Material at any of the Properties, except in compliance with all applicable
Environmental Laws, and has not transported or arranged for the transport of any
Hazardous Material from the Properties or any other real properties previously
owned, leased or operated by the Company or any of its subsidiaries to another
property, except in compliance with all applicable Environmental Laws, (vii) no
lien has been imposed on the Properties by any Governmental Entity in connection
with the presence on or off such Property of any Hazardous Material, and (viii)
none of the Company, any of its subsidiaries or, to the best of the Company’s
knowledge, any other person or entity for whose conduct any of them is or may be
held responsible, has entered into or been subject to any consent decree,
compliance order, or administrative order with respect to the Properties or any
facilities or improvements or any operations or activities thereon.

 

As used herein, “Hazardous Material” shall include, without limitation, any
flammable materials, explosives, radioactive materials, hazardous materials,
hazardous substances, hazardous wastes, toxic substances or related materials,
asbestos, petroleum, petroleum products and any hazardous material as defined by
any federal, state or local environmental law, statute, ordinance, rule or
regulation, including, without limitation, the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended, 42 U.S.C. §§
9601-9675 (“CERCLA”), the Hazardous Materials Transportation Act, as amended, 49
U.S.C. §§ 5101-5127, the Resource Conservation and Recovery Act, as amended, 42
U.S.C. §§ 6901-6992k, the Emergency Planning and Community Right-to-Know Act of
1986, 42 U.S.C. §§ 11001-11050,

 

13



--------------------------------------------------------------------------------

the Toxic Substances Control Act, 15 U.S.C. §§ 2601-2692, the Federal
Insecticide, Fungicide and Rodenticide Act, 7 U.S.C. §§ 136-136y, the Clean Air
Act, 42 U.S.C. §§ 7401-7642, the Clean Water Act (Federal Water Pollution
Control Act), 33 U.S.C. §§ 1251-1387, the Safe Drinking Water Act, 42 U.S.C. §§
300f-300j-26, and the Occupational Safety and Health Act, 29 U.S.C. §§ 651-678,
and any analogous state laws, as any of the above may be amended from time to
time and in the regulations promulgated pursuant to each of the foregoing
(including environmental statutes and laws not specifically defined herein)
(individually, an “Environmental Law” and collectively, the “Environmental
Laws”) or by any Governmental Entity.

 

(jj) In the ordinary course of its business, the Company periodically reviews
the effect of Environmental Laws on the business, operations and properties of
the Company and its subsidiaries, and periodically identifies and evaluates
associated costs and liabilities (including, without limitation, any capital or
operating expenditures required for clean-up, closure of properties or
compliance with Environmental Laws or any permit, license or approval, any
related constraints on operating activities and any potential liabilities to
third parties). On the basis of such reviews and the amount of its established
reserves, the Company has reasonably concluded that such associated costs and
liabilities would not, individually or in the aggregate, result in a Material
Adverse Change.

 

5. Representations and Warranties of the Purchaser. The Purchaser represents and
warrants to, and agrees with, the Company and the Trust as follows:

 

(a) The Purchaser is aware that the Securities have not been and will not be
registered under the Securities Act and may not be offered or sold within the
United States or to “U.S. persons” (as defined in Regulation S under the
Securities Act) except in accordance with Rule 903 of Regulation S under the
Securities Act or pursuant to an exemption from the registration requirements of
the Securities Act.

 

(b) The Purchaser is an “accredited investor,” as such term is defined in Rule
501(a) of Regulation D under the Securities Act.

 

(c) Neither the Purchaser, nor any of the Purchaser’s affiliates, nor any person
acting on the Purchaser’s or the Purchaser’s Affiliate’s behalf has engaged, or
will engage, in any form of “general solicitation or general advertising”
(within the meaning of Regulation D under the Securities Act) in connection with
any offer or sale of the Preferred Securities.

 

(d) The Purchaser understands and acknowledges that (i) no public market exists
for any of the Securities and that it is unlikely that a public market will ever
exist for the Securities, (ii) the Purchaser is purchasing the Securities for
its own account, for investment and not with a view to, or for offer or sale in
connection with, any distribution thereof in violation of the Securities Act or
other applicable securities laws, subject to any requirement of law that the
disposition of its property be at all times within its control and subject to
its ability to resell such Securities pursuant to an effective registration
statement under the Securities Act or pursuant to an exemption therefrom or in a
transaction not subject thereto, and the Purchaser agrees to the legends and
transfer restrictions applicable to the Securities contained in the Indenture,
and (iii) the Purchaser has had the opportunity to ask questions of, and receive
answers and request

 

14



--------------------------------------------------------------------------------

additional information from, the Company and is aware that it may be required to
bear the economic risk of an investment in the Securities.

 

(e) The Purchaser is a company with limited liability duly incorporated, validly
existing and in good standing under the laws of the jurisdiction in which it is
organized with all requisite (i) power and authority to execute, deliver and
perform the Operative Documents to which it is a party, to make the
representations and warranties specified herein and therein and to consummate
the transactions contemplated herein and (ii) right and power to purchase the
Securities.

 

(f) This Purchase Agreement has been duly authorized, executed and delivered by
the Purchaser and no filing with, or authorization, approval, consent, license,
order registration, qualification or decree of, any governmental body, agency or
court having jurisdiction over the Purchaser, other than those that have been
made or obtained, is necessary or required for the performance by the Purchaser
of its obligations under this Purchase Agreement or to consummate the
transactions contemplated herein.

 

(g) The Purchaser is a “Qualified Purchaser” as such term is defined in Section
2(a)(51) of the Investment Company Act.

 

6. Covenants and Agreements of the Company and the Trust. The Company and the
Trust jointly and severally agree with the Purchaser as follows:

 

(a) During the period from the date of this Agreement to the Closing Date, the
Company and the Trust shall use their commercially reasonable efforts and take
all action necessary or appropriate to cause their representations and
warranties contained in Section 4 hereof to be true as of the Closing Date,
after giving effect to the transactions contemplated by this Purchase Agreement,
as if made on and as of the Closing Date.

 

(b) The Company and the Trust will arrange for the qualification of the
Preferred Securities for sale under the laws of such jurisdictions as the
Purchaser may designate and will maintain such qualifications in effect so long
as required for the sale of the Preferred Securities. The Company or the Trust,
as the case may be, will promptly advise the Purchaser of the receipt by the
Company or the Trust, as the case may be, of any notification with respect to
the suspension of the qualification of the Preferred Securities for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose.

 

(c) Neither the Company nor the Trust will, nor will either of them permit any
of its Affiliates to, nor will either of them permit any person acting on its or
their behalf (other than the Purchaser) to, resell any Preferred Securities that
have been acquired by any of them.

 

(d) Neither the Company nor the Trust will, nor will either of them permit any
of their Affiliates or any person acting on their behalf to, engage in any
“directed selling efforts” within the meaning of Regulation S under the
Securities Act with respect to the Securities.

 

(e) Neither the Company nor the Trust will, nor will either of them permit any
of their Affiliates or any person acting on their behalf to, directly or
indirectly, make offers or

 

15



--------------------------------------------------------------------------------

sales of any security, or solicit offers to buy any security, under
circumstances that would require the registration of any of the Securities under
the Securities Act.

 

(f) Neither the Company nor the Trust will, nor will either of them permit any
of its Affiliates or any person acting on their behalf to, engage in any form of
“general solicitation or general advertising” (within the meaning of Regulation
D) in connection with any offer or sale of the any of the Securities.

 

(g) So long as any of the Securities are outstanding, (i) the Securities shall
not be listed on a national securities exchange registered under section 6 of
the Exchange Act or quoted in a U.S. automated inter-dealer quotation system and
(ii) neither the Company nor the Trust shall be an open-end investment company,
unit investment trust or face-amount certificate company that is, or is required
to be, registered under section 8 of the Investment Company Act, and, the
Securities shall otherwise satisfy the eligibility requirements of Rule
144A(d)(3).

 

(h) Each of the Company and the Trust shall furnish to (i) the holders, and
subsequent holders of the Preferred Securities, (ii) Cohen Bros. & Company (at
1818 Market Street, 28th Floor, Philadelphia, Pennsylvania 19013, or such other
address as designated by Cohen Bros. & Company) and (iii) any beneficial owner
of the Securities reasonably identified to the Company and the Trust (which
identification may be made by either such beneficial owner or by Cohen Bros.), a
duly completed and executed certificate in the form attached hereto as Annex F,
including the financial statements referenced in such Annex, which certificate
and financial statements shall be so furnished by the Company and the Trust not
later than forty five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of the Company and not later than ninety (90) days
after the end of each fiscal year of the Company.

 

(i) Each of the Company and the Trust will, during any period in which it is not
subject to and in compliance with section 13 or 15(d) of the Exchange Act, or it
is not exempt from such reporting requirements pursuant to and in compliance
with Rule 12g3-2(b) under the Exchange Act, shall provide to each holder of the
Securities and to each prospective purchaser (as designated by such holder) of
the Securities, upon the request of such holder or prospective purchaser, any
information required to be provided by Rule 144A(d)(4) under the Securities Act.
If the Company and the Trust are required to register under the Exchange Act,
such reports filed in compliance with Rule 12g3-2(b) shall be sufficient
information as required above. This covenant is intended to be for the benefit
of the Purchaser, the holders of the Securities, and the prospective purchasers
designated by the Purchaser and such holders, from time to time, of the
Securities.

 

(j) Neither the Company nor the Trust will, until one hundred eighty (180) days
following the Closing Date, without the Purchaser’s prior written consent,
offer, sell, contract to sell, grant any option to purchase or otherwise dispose
of, directly or indirectly, (i) any Preferred Securities or other securities
substantially similar to the Preferred Securities other than as contemplated by
this Purchase Agreement or (ii) any other securities convertible into, or
exercisable or exchangeable for, any Preferred Securities or other securities
substantially similar to the Preferred Securities.

 

16



--------------------------------------------------------------------------------

(k) The Company will use its commercially reasonable efforts to meet the
requirements to qualify as a REIT under Sections 856 through 860 of the Code,
effective for the taxable year ending December 31, 2005 (and each fiscal quarter
of such year) and succeeding taxable years.

 

(l) The Company shall not identify the Purchaser or Cohen Bros. & Company in a
press release or any other public statement without the consent of Purchaser or
Cohen Bros. & Company, as applicable.

 

7. Payment of Expenses. The Company, as depositor of the Trust, agrees to pay
all costs and expenses incident to the performance of the obligations of the
Company and the Trust under this Purchase Agreement, whether or not the
transactions contemplated herein are consummated or this Purchase Agreement is
terminated, including all costs and expenses incident to (i) the authorization,
issuance, sale and delivery of the Preferred Securities and any taxes payable in
connection therewith; (ii) the fees and expenses of qualifying the Preferred
Securities under the securities laws of the several jurisdictions as provided in
Section 6(b); (iii) the fees and expenses of the counsel, the accountants and
any other experts or advisors retained by the Company or the Trust; (iv) the
fees and all reasonable expenses of the Property Trustee, the Delaware Trustee,
the Indenture Trustee and any other trustee or paying agent appointed under the
Operative Documents, including the fees and disbursements of counsel for such
trustees, which fees and disbursements shall not exceed a $2,000 acceptance fee,
$3,500 for the fees and expenses of Richards, Layton & Finger, P.A., special
Delaware counsel retained by the Delaware Trustee in connection with the
Closing, and $4,000 in administrative fees annually; and (vi) $25,000 for the
fees and expenses of Bracewell & Patterson, L.L.P., special counsel retained by
the Purchaser.

 

If the sale of the Preferred Securities provided for in this Purchase Agreement
is not consummated because any condition set forth in Section 3 hereof to be
satisfied by either the Company or the Trust is not satisfied, because this
Purchase Agreement is terminated pursuant to Section 9 or because of any
failure, refusal or inability on the part of the Company or the Trust to perform
all obligations and satisfy all conditions on its part to be performed or
satisfied hereunder other than by reason of a default by the Purchaser, the
Company will reimburse the Purchaser upon demand for all reasonable
out-of-pocket expenses (including the fees and expenses of each of the
Purchaser’s counsel specified in subparagraphs (v) and (vi) of the immediately
preceding paragraph) that shall have been incurred by the Purchaser in
connection with the proposed purchase and sale of the Preferred Securities. The
Company shall not in any event be liable to the Purchaser for the loss of
anticipated profits from the transactions contemplated by this Purchase
Agreement.

 

8. Indemnification. (a) The Sellers agree, jointly and severally, to indemnify
and hold harmless the Purchaser, Cohen Bros. & Merrill Lynch & Co.
(collectively, the “Indemnified Parties”) and the Indemnified Parties’
respective directors, officers, employees and agents and each person, if any,
who controls the Indemnified Parties within the meaning of the Securities Act,
or the U.S. Securities Exchange Act of 1934, as amended (the “Exchange Act”)
against any losses, claims, damages or liabilities, joint or several, to which
the Indemnified Parties may become subject, under the Securities Act, the
Exchange Act or other federal or state

 

17



--------------------------------------------------------------------------------

statutory law or regulation, at common law or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are connected with the execution and delivery by Sellers, and the consummation
thereby of the transactions contemplated by, this Purchase Agreement or any
other Operative Document; provided, however, no Indemnified Party shall be
indemnified for any loss, claim, damage, liability or action arising out of or
based upon the negligence or willfull misconduct of such Indemnified Party.
Sellers agree, jointly and severally, to reimburse the Indemnified Parties for
any legal or other expenses reasonably incurred by the Indemnified Parties in
connection with investigating or defending any such loss, claim, damage or
liability or action arising out of or being connected with the execution and
delivery by the Sellers, and the consummation by the Sellers of the transactions
contemplated by, this Purchase Agreement or the other Operative Documents. This
indemnity agreement will be in addition to any liability that any of the Sellers
may otherwise have.

 

(b) The Company agrees to indemnify the Trust against all loss, liability,
claim, damage and expense whatsoever due from the Trust under paragraph (a)
above.

 

(c) Promptly after receipt by an Indemnified Party under this Section 8 of
notice of the commencement of any action, such Indemnified Party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 8, promptly notify the indemnifying party in writing of the commencement
thereof; but the failure so to notify the indemnifying party (i) will not
relieve the indemnifying party from liability under paragraph (a) above unless
and to the extent that such failure results in the forfeiture by the
indemnifying party of material rights and defenses and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any Indemnified
Party other than the indemnification obligation provided in paragraph (a) above.
Purchaser shall be entitled to appoint counsel to represent the Indemnified
Party in any action for which indemnification is sought. An indemnifying party
may participate at its own expense in the defense of any such action; provided,
that counsel to the indemnifying party shall not (except with the consent of the
Indemnified Party) also be counsel to the Indemnified Party. In no event shall
the indemnifying parties be liable for fees and expenses of more than one
counsel (in addition to any local counsel) separate from their own counsel for
all Indemnified Parties in connection with any one action or separate but
similar or related actions in the same jurisdiction arising out of the same
general allegations or circumstances. An indemnifying party will not, without
the prior written consent of the Indemnified Parties, settle or compromise or
consent to the entry of any judgment with respect to any pending or threatened
claim, action, suit or proceeding in respect of which indemnification may be
sought hereunder (whether or not the Indemnified Parties are actual or potential
parties to such claim, action, suit or proceeding) unless such settlement,
compromise or consent includes an unconditional release of each Indemnified
Party from all liability arising out of such claim, action, suit or proceeding.

 

9. Termination; Representations and Indemnities to Survive. This Purchase
Agreement shall be subject to termination in the absolute discretion of the
Purchaser, by notice given to the Company and the Trust prior to delivery of and
payment for the Preferred Securities, if prior to such time (i) a downgrading
shall have occurred in the rating accorded the Company’s debt securities or
preferred stock by any “nationally recognized statistical rating organization,”
as that term is used by the Commission in Rule 15c3-1(c)(2)(vi)(F) under the
Exchange Act, or such organization shall have publicly announced that it has
under surveillance

 

18



--------------------------------------------------------------------------------

or review, with possible negative implications, its rating of the Company’s debt
securities or preferred stock, (ii) the Trust shall be unable to sell and
deliver to the Purchaser at least $20,000,000 stated liquidation value of
Preferred Securities, (iii) a suspension or material limitation in trading in
securities generally shall have occurred on the New York Stock Exchange, (iv) a
suspension or material limitation in trading in any of the Company’s securities
shall have occurred on the exchange or quotation system upon which the Company’
securities are traded, if any, or (v) there shall have occurred any outbreak or
escalation of hostilities, or declaration by the United States of a national
emergency or war or other calamity or crisis the effect of which on financial
markets is such as to make it, in the Purchaser’s reasonable judgment,
impracticable or inadvisable to proceed with the offering or delivery of the
Preferred Securities. The respective agreements, representations, warranties,
indemnities and other statements of the Company and the Trust or their
respective officers or trustees and of the Purchaser set forth in or made
pursuant to this Purchase Agreement will remain in full force and effect,
regardless of any investigation made by or on behalf of the Purchaser, the
Company or the Trust or any of the their respective officers, directors,
trustees or controlling persons, and will survive delivery of and payment for
the Preferred Securities. The provisions of Sections 7 and 8 shall survive the
termination or cancellation of this Purchase Agreement.

 

10. Amendments. This Purchase Agreement may not be modified, amended, altered or
supplemented, except upon the execution and delivery of a written agreement by
each of the parties hereto.

 

11. Notices.

 

(a) Any communication shall be given by letter or facsimile, in the case of
notices to the Issuer, to it at:

 

Sunset Financial Statutory Trust I

c/o Sunset Financial Resources, Inc.

10245 Centurion Parkway; Suite 305

Jacksonville, Florida 32256

Facsimile: (904)425-4755

Attention: Michael Pannell

 

in the case of notices to the Sponsor, to it at:

 

Sunset Financial Resources, Inc.

10245 Centurion Parkway; Suite 305

Jacksonville, Florida 32256

Facsimile: (904) 425-4755

Attention: Michael Pannell

 

19



--------------------------------------------------------------------------------

and in the case of notices to the Purchaser, to it at:

 

Taberna Preferred Funding I, Ltd.

c/o Cohen Bros. & Company

1818 Market Street

Philadelphia, Pennsylvania 19103

Facsimile: (215) 861-7898

Attention: Asset Backed Securities

 

with a copy to:

 

Bracewell & Patterson, L.L.P.

111 Congress Avenue, Suite 2300

Austin, TX 78701-4043

Facsimile: (512) 472-9123

Attention: David B. Jones

 

(b) Any such communication shall take effect, in the case of a letter, at the
time of delivery and in the case of facsimile, at the time of dispatch.

 

(c) Any communication not by facsimile shall be confirmed by letter but failure
to send or receive the letter of confirmation shall not invalidate the original
communication.

 

12. Successors and Assigns. This Purchase Agreement will inure to the benefit of
and be binding upon the parties hereto and their respective successors and
permitted assigns. Nothing expressed or mentioned in this Purchase Agreement is
intended or shall be construed to give any person other than the parties hereto
and the affiliates, directors, officers, employees, agents and controlling
persons referred to in Section 8 hereof and their successors, assigns, heirs and
legal representatives, any right or obligation hereunder. None of the rights or
obligations of the Company or the Trust under this Purchase Agreement may be
assigned, whether by operation of law or otherwise, without the Purchaser’s
prior written consent. The rights and obligations of the Purchaser under this
Purchase Agreement may be assigned by the Purchaser without the Company’s or the
Trust’s consent; provided that the assignee assumes the obligations of the
Purchaser under this Purchase Agreement.

 

13. Applicable Law. THIS PURCHASE AGREEMENT WILL BE GOVERNED BY AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO PRINCIPLES OF CONFLICTS OF LAW (OTHER THAN SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW).

 

14. Submission to Jurisdiction. ANY LEGAL ACTION OR PROCEEDING BY OR AGAINST ANY
PARTY HERETO OR WITH RESPECT TO OR ARISING OUT OF THIS PURCHASE AGREEMENT MAY BE
BROUGHT IN OR REMOVED TO THE COURTS OF THE STATE OF NEW YORK, IN AND FOR THE
COUNTY OF NEW YORK, OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT
OF NEW YORK (IN EACH CASE SITTING IN THE BOROUGH OF

 

20



--------------------------------------------------------------------------------

MANHATTAN). BY EXECUTION AND DELIVERY OF THIS PURCHASE AGREEMENT, EACH PARTY
ACCEPTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS (AND COURTS OF APPEALS
THEREFROM) FOR LEGAL PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS
PURCHASE AGREEMENT.

 

15. Counterparts and Facsimile. This Purchase Agreement may be executed by any
one or more of the parties hereto in any number of counterparts, each of which
shall be deemed to be an original, but all such counterparts shall together
constitute one and the same instrument. This Purchase Agreement may be executed
by any one or more of the parties hereto by facsimile.

 

21



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Purchase Agreement has been entered into as of the date
first written above.

 

SUNSET FINANCIAL RESOURCES, INC. By:  

/s/ Michael Pannell

   

Name:

 

Michael Pannell

   

Title:

 

Chief Financial Officer

SUNSET FINANCIAL STATUTORY TRUST I

By:

  Sunset Financial Resources, Inc., as Depositor By:  

/s/ Michael Pannell

   

Name:

 

Michael Pannell

   

Title:

 

Chief Financial Officer

TABERNA PREFERRED FUNDING I, LTD.

By:  

/s/ J. Paul Forrester

   

Name:

 

J. Paul Forrester

   

Title:

 

Attorney-in-Fact

 

22



--------------------------------------------------------------------------------

 

SCHEDULE I

 

List of Significant Subsidiaries

 

None.

 

23



--------------------------------------------------------------------------------

 

ANNEX A-I

 

Pursuant to Section 3(c)(i) of the Purchase Agreement, Locke Liddell & Sapp LLP
counsel for the Company, shall deliver an opinion to the effect that:

 

(i) the Company is validly existing as a corporation in good standing under the
laws of the jurisdiction in which it is chartered or organized; the Company has
full corporate power and authority to own or lease its properties and to conduct
its business as such business is currently conducted in all material respects;
the Company has corporate power and authority to (i) execute and deliver, and to
perform its obligations under, the Operative Documents to which it is a party
and (iii) issue and perform its obligations under the Notes;

 

(ii) neither the issue and sale of the Common Securities, the Preferred
Securities or the Junior Subordinated Notes, nor the purchase by the Trust of
the Junior Subordinated Notes, nor the execution and delivery of and compliance
with the Operative Documents by the Company or the Trust nor the consummation of
the transactions contemplated thereby will constitute a breach or violation of
the Trust Agreement or the charter or by-laws of the Company;

 

(iii) the Trust Agreement has been duly authorized, executed and delivered by
the Company and duly executed and delivered by the Administrative Trustees;

 

(iv) the Indenture has been duly authorized, executed and delivered by the
Company and, assuming it has been duly authorized, executed and delivered by the
Indenture Trustee, constitutes a legal, valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, subject to
applicable bankruptcy, insolvency and similar laws affecting creditors’ rights
generally and to general principles of equity;

 

(v) the Junior Subordinated Notes have been duly authorized and executed by the
Company and delivered to the Indenture Trustee for authentication in accordance
with the Indenture and, when authenticated in accordance with the provisions of
the Indenture and delivered to the Trust against payment therefor, will
constitute legal, valid and binding obligations of the Company entitled to the
benefits of the Indenture and enforceable against the Company in accordance with
their terms, subject to applicable bankruptcy, insolvency and similar laws
affecting creditors’ rights generally and to general principles of equity;

 

(vi) the Trust is not, and, following the issuance of the Preferred Securities
and the consummation of the transactions contemplated by the Operative Documents
and the application of the proceeds therefrom, the Trust will not be, an
“investment company” or an entity “controlled” by an “investment company,” in
each case within the meaning of Section 3(a) of the Investment Company Act;

 

A-I-1



--------------------------------------------------------------------------------

(vii) assuming the truth and accuracy of the representations and warranties of
the Purchaser in the Purchase Agreement, it is not necessary in connection with
the offer, sale and delivery of the Common Securities, the Preferred Securities
and the Junior Subordinated Notes to register the same under the Securities Act
of 1933, as amended, under the circumstances contemplated in the Purchase
Agreement and the Trust Agreement, or to require qualification of the Indenture
under the Trust Indenture Act of 1939, as amended;

 

(viii) the Purchase Agreement has been duly authorized, executed and delivered
by each of the Company and the Trust and constitutes a legal, valid and binding
obligation of the Company and the Trust enforceable against the Company and the
Trust in accordance with its terms, subject to applicable bankruptcy, insolvency
and similar laws affecting creditors’ rights generally and to general principles
of equity;

 

(ix) neither the Company nor any of its “Affiliates” (as defined in Rule 501(b)
of Regulation D under the Securities Act (“Regulation D”) has directly or
indirectly, made offers or sales of any security, or solicited offers to buy any
security, under circumstances that would require the registration of any of the
Notes, the Preferred Securities or the Common Securities being issued pursuant
to this transaction under the Securities Act, engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with any offer or sale of any of the Securities, or engaged, nor will
engage, in any “directed selling efforts” within the meaning of Regulation S
under the Securities Act with respect to the Securities;

 

(x) neither the Company nor the Trust, is in breach or violation of, or default
under, with or without notice or lapse of time or both, its articles of
incorporation or charter, by-laws or other governing documents (including
without limitation, the Trust Agreement); the execution, delivery and
performance of the Operative Documents and the consummation of the transactions
contemplated by the Purchase Agreement and the Operative Documents do not and
will not (A) result in the creation or imposition of any material lien, claim,
charge, encumbrance or restriction upon any property or assets of the Company or
the Significant Subsidiaries, or (B) conflict with, constitute a material breach
or violation of, or constitute a material default under, with or without notice
or lapse of time or both, any of the terms, provisions or conditions of (x) the
articles of incorporation or charter, by-laws or other governing documents of
the Company, or (y) to the best of our knowledge, any material contract,
indenture, mortgage, deed of trust, loan or credit agreement, note, lease,
franchise, license or any other agreement or instrument to which the Company is
a party or by which it or any of its properties may be bound or (z) any order,
decree, judgment, franchise, license, permit, rule or regulation of any court,
arbitrator, government, or governmental agency or instrumentality, domestic or
foreign, known to us having jurisdiction over the Company or any of its
properties which, in the case of each of (A) or (B) above, is material to the
Company on a consolidated basis;

 

(xi) except for filings, registrations or qualifications that may be required by
applicable securities laws, no authorization, approval, consent or order of, or
filing, registration or qualification with, any person (including, without
limitation, any

 

A-I-2



--------------------------------------------------------------------------------

court, governmental body or authority) is required under the laws of the State
of New York in connection with the transactions contemplated by the Operative
Documents in connection with the offer and sale of the Common Securities as
contemplated by the Operative Documents;

 

(xii) (A) no action, suit or proceeding at law or in equity is pending or to our
knowledge, threatened to which the Company or the Trust is or may be a party,
and (B) no action, suit or proceeding is pending or to our knowledge, threatened
against or affecting the Company, the Trust or the Significant Subsidiaries or
any of their properties, before or by any court or governmental official,
commission, board or other administrative agency, authority or body, or any
arbitrator, wherein an unfavorable decision, ruling or finding could reasonably
be expected to have a material adverse effect on the consummation of the
transactions contemplated by the Operative Documents or the issuance and sale of
the Common Securities, or the Preferred Securities as contemplated therein or
the condition (financial or otherwise), earnings, affairs, business, or results
of operations of the Company and the Trust on a consolidated basis; and

 

(xiii) Beginning with the Company’s initial taxable year ended 2004, the Company
has been organized in conformity with the requirements for qualification as a
REIT under the Code, and the Company’s actual method of operation has enabled,
and its proposed method of operation will enable (as represented in the attached
Officer’s Certificate), the Company to satisfy the requirements for
qualification and taxation as a REIT.

 

A-I-3



--------------------------------------------------------------------------------

 

SUNSET FINANCIAL RESOURCES, INC.

 

OFFICER’S CERTIFICATE

 

The undersigned officer of Sunset Financial Resources, Inc., (the “Company”)
hereby certifies, on behalf of the Company, that, after due inquiry, he/she has
made the representations set forth below and hereby reaffirms as of the date
hereof the accuracy of such representations on which
                             (“Counsel”) is relying in rendering its opinion
with respect to the qualification of the Company as a “real estate investment
trust” under the provisions of the Internal Revenue Code of 1986, as amended
(the “Code”). The undersigned acknowledges that the Company has engaged in and
engages in transactions which Counsel has not reviewed and of which Counsel may
be unaware. The representations and covenants contained in this Officer’s
Certificate are true, correct and complete giving due regard to all such
transactions.

 

1. The Company, and each subsidiary of the Company, has at all times been and
will continue to be operated in accordance with (i) its respective
organizational documents and (ii) the laws of the jurisdiction under which it is
organized.

 

2. The Company has at all times been and will continue to be managed by one or
more directors or trustees, as applicable (the “Board”).

 

3. The Company has adopted                      as its taxable year-end for
federal income tax purposes.

 

4. The Company has made a timely election, pursuant to Section 856(c)(1) of the
Code, to be taxed as a real estate investment trust (“REIT”) commencing with its
                     taxable year. Such election has never been revoked or
terminated. No event, transaction or other matter has occurred prior to the date
hereof that would adversely affect such election.

 

5. As of the date hereof, the Company had no current or accumulated “earnings
and profits” for federal income tax purposes.

 

6. At no time during any taxable year after                      has or will
more than fifty percent (50%) in value of the Company’s outstanding shares be
owned, directly or indirectly, by five or fewer individuals as determined by
applying Sections 542(a)(2), 544 and 856(h) of the Code.

 

7. At all times after the Company’s                      taxable year and for
each taxable year thereafter, the beneficial ownership of the Company’s
outstanding shares has been and will continue to be held by 100 or more persons.

 

8. The beneficial ownership of the Company has at all times been and will
continue to be evidenced by transferable shares. The Company has not and will
not impose, and is not aware of any transfer restrictions on the Company’s
shares of beneficial interest, other than those restrictions contained in the
Company’s charter documents which are intended to enable the

 

A-I-4



--------------------------------------------------------------------------------

Company to comply with certain REIT qualification requirements as set forth in
Section 856(a)(5) and (a)(6) of the Code.

 

9. For the Company’s                      taxable year and for each of the
Company’s taxable years thereafter, at least seventy-five percent (75%) of the
gross income derived by the Company has consisted of and will continue to
consist of (i) amounts derived from rental of the real properties owned by it or
similar real properties acquired in the future, including rents attributable to
personal property as described in paragraph 12 below, and including charges for
services usually or customarily rendered in connection with the rental of real
property space for occupancy only, whether or not such charges are separately
stated, as described in paragraph 11 below (exclusive of any exception stated
therein), (ii) interest on obligations secured by mortgages on real property or
on interests in real property, (iii) gain realized from the sale or other
disposition of real property which is not described in Section 1221(a)(1) of the
Code, and (iv) amounts described in Sections 856(c)(3)(D) through 856(c)(3)(I)
of the Code.

 

10. For the Company’s                      taxable year and for each of the
Company’s taxable years thereafter, at least ninety-five percent (95%) of the
gross income derived by the Company has consisted of and will continue to
consist of (i) the items of income described in paragraph 9 above (other than
those described in Section 856(c)(3)(I) of the Code), (ii) gain realized from
the sale or other disposition of stock or securities which are not property
described in Section 1221(a)(1) of the Code and (iii) interest and dividends,
including interest and dividends from the Company’s Subsidiaries.

 

11. All services directly or indirectly provided by the Company to the tenants
of any properties will either (i) consist of services usually and customarily
rendered in connection with the rental of rooms or other space for occupancy
only, or (ii) be provided by a person which is either a taxable REIT subsidiary
with respect to the Company within the meaning of Section 856(1) (a “TRS”) or an
“independent contractor” with respect to the Company (within the meaning of
Section 856(d)(3)). To the extent that any independent contractor provides
services to tenants of any property, other than services which are usual and
customary in the relevant geographic market: (i) the cost of such services will
be borne by the independent contractor, (ii) a separate charge will be made for
the services, (iii) the amount of the separate charge will be received and
retained by the independent contractor, (iv) the independent contractor will be
adequately compensated for such services and (v) the Company will derive no
income from the independent contractor, including, without limitation, any
income in the form of (a) dividends, (b) interest, (c) rents, (d) fees, (e)
commissions or (f) income from an equity interest in, or as a partner or joint
venturer with, such independent contractor. If the Company provides services
other than in accordance with this paragraph 11, (i) income received or accrued
directly or indirectly (within the meaning of Section 856(d)(7)) by the Company
from such services shall be treated as qualifying income solely for purposes of
the representations in paragraphs 9 and 10 above where the income so received or
accrued by the Company from such services with respect to a property does not
exceed one percent (1%) of the gross income received or accrued by the Company
with respect to such property, and (ii) income received or accrued directly or
indirectly by the Company from a property with respect to which such services
are provided shall be treated as non-qualifying income solely for the purposes
of the representations made in paragraphs 9 and 10 above where the income
received or accrued by the Company from such

 

A-I-5



--------------------------------------------------------------------------------

services with respect to a property exceeds one percent (1%) of the gross income
received or accrued by the Company with respect to such property. The amount of
income treated as received or accrued by the Company for any services provided
by the Company other than in accordance with this paragraph 11 shall not be less
than one hundred fifty percent (150%) of the direct cost of the Company in
rendering such services.

 

12. Any income received or accrued by the Company that is attributable to
personal property shall be treated as Qualifying Personal Property Rent for
purposes of paragraphs 9 and 10 if the average of the fair market values of
personal property at the beginning and at the end of such taxable year, leased
in connection with each lease of real property by the Company does not exceed
fifteen percent (15%) of the combined average fair market values of the real
property and the personal property together leased in connection with such real
property, and any income received or accrued by the Company that is attributable
to personal property shall be treated as non-qualifying gross income for
purposes of paragraphs 9 and 10 if the average fair market value of personal
property which is leased in connection with each lease of real property by the
Company exceeds fifteen percent (15%) of the combined average fair market values
of the real property and the personal property together leased in connection
with such real property. In determining the fair market value of real and
personal property for purposes of this paragraph, the Company may test all of
the units of a property in the aggregate, but will not combine furnished units
on the one hand with unfurnished units on the other.

 

13. For the Company’s                      taxable year and for each of the
Company’s taxable years thereafter, the Company (including for this purpose any
subtier partnership or limited liability company in which the Company directly
or indirectly holds an interest and any QRS) has not and will not receive or
accrue, directly or indirectly, any rent or interest with respect to real or
personal property, where the determination of the amount of rent or interest
depends in whole or in part on the income or profits derived by any person from
the property, except where rent or interest is based on a fixed percentage or
percentages of receipts or sales within the meaning of Section 856(d)(2)(A) or
856(f)(1)(A) of the Code, and except that the Company may receive or accrue a de
minimis amount of such rent or interest which does not materially adversely
affect its ability to satisfy the standards relating to 75% and 95%,
respectively, of the gross income derived by the Company, as set forth in
Paragraphs 9 and 10, respectively, of this Officer’s Certificate.

 

14. For taxable years beginning on or after January 1, 2001 and for each of the
Company’s taxable years thereafter, the Company (including for this purpose any
subtier partnership or limited liability company in which the Company directly
or indirectly holds an interest and any QRS) has not and will not receive or
accrue, directly or indirectly, rent or any other consideration under a lease
from any person in which the Company owns (A) in the case of a corporation, ten
percent (10%) or more of the total combined voting power of all classes of stock
entitled to vote, or ten percent (10%) or more of the total value of shares of
all classes of stock, unless (x) such corporation is a TRS, (y) at least ninety
percent (90%) of the leased space of such property is rented to persons other
than TRSs of the Company and other than persons described in this clause (b) and
(z) the amounts paid to the Company by such TRS as rents from real property with
respect to such property are substantially comparable to such rents made by the
other tenants of the Company’s property for comparable space or (B) in the case
of an entity

 

A-I-6



--------------------------------------------------------------------------------

other than a corporation, a direct or indirect interest of ten percent (10%) or
more in the assets or net profits of such entity, unless (x) such entity is a
TRS (within the meaning of Section 856(l) of the Code, (y) at least ninety
percent (90%) of the leased space of such property is rented to persons other
than TRSs of the Company and other than persons described in this clause (b) and
(z) the amounts paid to the Company by such TRS as rents from real property with
respect to such property are substantially comparable to such rents paid by the
other tenants of the Company’s property for comparable space, except that the
Company may receive or accrue a de minimis amount of such rent which does not
materially adversely affect its ability to satisfy the standards relating to 75%
and 95%, respectively, of the gross income derived by the Company, as set forth
in Paragraphs 9 and 10, respectively, of this Officer’s Certificate. For
purposes of this paragraph, ownership will be determined by taking into account
the attribution rules of Section 318 of the Code (as modified by Section
856(d)(5) of the Code).

 

15. At the close of each calendar quarter of                      and of each
calendar quarter of each of the Company’s taxable years thereafter, at least
seventy-five percent (75%) of the total value of the assets of the Company has
consisted of and will continue to consist of real estate assets within the
meaning of Sections 856(c)(4) and 856(c)(5)(B) of the Code, cash and cash items
(including receivables which arise in the ordinary course of operations, but not
including receivables purchased from another person), and Government securities.

 

16. (a) At the end of each calendar quarter of                      and of each
calendar quarter of each of the Company’s taxable years thereafter, the Company
has not and will not beneficially own securities in any one issuer (excluding
any securities qualifying as “real estate assets” within the meaning of Section
856(c)(5)(B) of the Code and, beginning January 1, 2001, each corporation
qualifying as a TRS), having an aggregate value in excess of five percent (5%)
of the total assets of the Company as determined in accordance with Treasury
Regulation section 1.856-2(d).

 

(b) At the end of each calendar quarter of 2001 and of each calendar quarter
thereafter, the aggregate value of securities held by the Company in any one or
more TRSs, will not exceed twenty percent (20%) of the total assets of the
Company. The Company has made a valid election under Section 856(l)(1) to treat
as a TRS of the Company each corporation (other than a QRS or another REIT) of
which the Company owns in excess of ten percent (10%) of the outstanding voting
securities or ten percent (10%) of the total value of the outstanding securities
of such corporation, and the Company shall not consent to the revocation of any
such election with respect to any such TRS. The Company has taken or caused to
be taken such acts or actions as may be necessary to ensure that the aggregate
value of all TRS securities held by the Company (including the value of any
loans made by the Company to any TRS or any of its direct or indirect
subsidiaries) will not exceed twenty percent (20%) of the value of the total
assets of the Company. The Board will make a determination regarding the minimum
fair value of the total assets of the Company as determined in good faith by the
Board as contemplated by Section 856(c)(5)(A) of the Code.

 

17. For taxable years beginning on or after January 1, 2001, the Company will
not beneficially own securities in any issuer (other than securities in any QRS,
a TRS, any entity classified as a REIT under Section 856 of the Code or equity
securities in any entity classified as

 

A-I-7



--------------------------------------------------------------------------------

a partnership under Section 7701(a)(2) of the Code representing in excess of
either (x) ten percent (10%) of the outstanding voting securities of such issuer
(except for voting securities attributable to the temporary investment of “new
capital” within the meaning of section 856(c)(5) of the Code (generally amounts
received by the Company in exchange for the Company’s stock or in a public
offering of the Company’s debt obligations which have maturities of a least five
(5) years), but only for the one-year period beginning on the date that the
Company receives such new capital), or (y) ten percent (10%) of the total value
of the outstanding securities of such issuer (except for securities attributable
to the temporary investment of “new capital” within the meaning of section
856(c)(5) of the Code (generally amounts received by the Company in exchange for
the Company’s stock or in a public offering of the Company’s debt obligations
which have maturities of a least five (5) years), but only for the one-year
period beginning on the date that the Company receives such new capital).
Notwithstanding any other provision of this Certificate, for taxable years
beginning after December 31, 2000, the term “securities” shall, for all purposes
of this Officer’s Certificate (including, without limitation, the
representations set forth in this paragraph) include any debt securities (other
than debt securities that constitute “real estate assets” for purposes of
Section 856(c)(4)(A) of the Code) issued to the Company by any entity other than
a QRS or TRS unless: (1) such debt constitutes “straight debt” within the
meaning of Section 856(c)(7); and (2) either (a) the issuer is an individual,
(b) such securities represent the only securities issued to the Company by such
entity, or (c) such entity is taxed as a partnership and the Company owns a
twenty percent (20%) or greater interest in the profits of such entity. The
Company has performed due diligence and undertaken all necessary restructuring,
and will perform due diligence and undertake all necessary restructuring within
thirty (30) days of the end of each calendar quarter, to ensure its compliance
with the representations contained in this paragraph.

 

18. The Company’s sole assets have consisted of and will continue to consist of
(i) its interest [in its Subsidiaries – list Subsidiaries], (ii) one hundred
percent (100%) of the stock of one or more QRSs, (iii) “real estate assets”
(within the meaning of Section 856(c)(5)(B) of the Code) and (iv) one or more
bank accounts or similar cash instruments which the Company may hold from time
to time, which have had or will have a de minimis value in comparison to the
Company’s other assets and have generated or will generate no more than a de
minimis amount of income.

 

19. From and after the formation of any QRS, the Company has and will at all
times hold one hundred percent (100%) of the stock of such QRS, until (i) the
sale or other disposition by the Company of one hundred percent (100%) of the
stock of such QRS, (ii) an election is made to treat such QRS as a TRS of the
Company, or (iii) such stock otherwise qualifies as a “real estate asset” within
the meaning of Section 856(c)(6)(B) of the Code.

 

20. For the period beginning with the Company’s                      taxable
year and for each of the Company’s taxable years thereafter, the Company has
complied and will continue to comply with the record-keeping requirements
prescribed by Section 857(f) of the Code and by Treasury Regulation Section
1.857-8.

 

21. The Company has distributed to its shareholders with respect to taxable
years beginning on or after January 1, 2001, amounts equal in the aggregate to
at least ninety percent

 

A-I-8



--------------------------------------------------------------------------------

(90%) of its “real estate investment trust taxable income” (determined without
regard to the deduction for dividends paid and by excluding any net capital
gain), plus at least ninety percent (90%) of the excess of any “net income from
foreclosure property” over the tax imposed by the Code on such net income, if
any, as such terms are defined in Sections 857(b)(2) and 857(b)(4)(B) of the
Code, respectively, during the taxable year involved or during the periods
thereafter as permitted by Sections 857(b)(8), 858 and 860 of the Code. All
distributions by the Company, at all times, have been and will be pro rata among
the shares of outstanding the Company’s stock within a particular class at the
time of the distribution, with no preference given to (i) any shares of stock as
compared with any other shares within the same class or (ii) any class of stock
as compared to any other class that should have preference or equal treatment
with respect to it.

 

22. Each distribution made by the Company has qualified, and each distribution
to be made by the Company will continue to qualify, for the deduction for
dividends paid under Section 561 of the Code, and, without limiting the
foregoing, the Company shall not make any distribution that constitutes a
preferential dividend as described in Section 562(c) of the Code.

 

23. The Company (or a subtier partnership or limited liability company in which
the Company and one or more QRS’s (directly or indirectly) hold interests) has
and will at all times beneficially hold the real properties owned by the Company
and all other assets for investment purposes and not as (i) stock in trade or
other property of a kind which would properly be includible in inventory if on
hand at the close of the taxable year or (ii) property held primarily for sale
to customers in the ordinary course of the trade or business of the Company.

 

24. The Company (including for this purpose any QRS) has not and will not at any
time own a “residual interest” (within the meaning of Section 860G(a)(2) of the
Code) in a REMIC (within the meaning of Section 860D(a) of the Code).

 

25. Title to each of the real properties beneficially owned by the Company is
and at all times has been held and will be held either directly by the Company
(or a subtier partnership or limited liability company in which the Company and
one or more QRS’s hold interests) or indirectly by such a partnership or limited
liability company through either a nominee title-holding company or a land trust
(a “Nominee”).

 

26. With respect to properties for which title is held by a Nominee, (i) such
nominee arrangement is set forth in a written agreement pursuant to which (a)
the Nominee holds title to the property exclusively for the use and benefit of
the Company (or a subtier partnership or limited liability company in which the
Company and one or more QRS’s hold interests) as principal, (b) the Nominee
agrees to convey title to such property at the direction of the principal and
(c) the Nominee is adequately compensated for its services and (ii) none of the
Company or [any of its Subsidiaries – list Subsidiaries] directly or indirectly
owns any stock or other interest in such Nominee.

 

27. None of the Company or any QRS has held or will hold a partnership interest
directly (or through one or more subtier partnerships or limited liability
companies) in any partnership unless such partnership (A) (i) at all times is
treated for federal income tax purposes

 

A-I-9



--------------------------------------------------------------------------------

as a partnership and not as an association taxable as a corporation and (ii) has
not elected and will not elect to be classified as an association taxable as a
corporation for federal income tax purposes pursuant to Treasury Regulation
Section 301.7701-3 (herein a “qualified partnership”), or (B) with respect to
each of the Company’s taxable years beginning after December 31, 2000, such
partnership is treated at all times as a TRS of the Company.

 

28. None of the Company or any QRS has held or will hold a membership interest
directly (or through one or more subtier partnerships or limited liability
companies) in any limited liability company unless such limited liability
company (A) (i) at all times is treated for federal income tax purposes as a
partnership (or a QRS) and not as an association taxable as a corporation and
(ii) has not elected and will not elect to be classified as an association
taxable as a corporation for federal income tax purposes pursuant to Treasury
Regulation Section 301.7701-3 (herein a “qualified limited liability company”),
or (B) with respect to each of the Company’s taxable years beginning after
December 31, 2000, such limited liability company is treated at all times as a
TRS of the Company.

 

29. Except in the case of any qualified partnerships or any qualified limited
liability companies, neither the Company nor any QRS has held or will hold
directly (or through one or more subtier partnerships) an interest in any
person, entity, investment or arrangement other than in or through a general
partnership that satisfies the immediately following sentence. Any general
partnership in which the Company or any QRS has held or holds directly (or
through one or more subtier partnerships or limited liability companies) a
partnership interest (i) will be subject to and comply in all respects with the
statute of a State of the United States corresponding to the Uniform Partnership
Act and (ii) has not elected and will not elect to be classified as an
association taxable as a corporation for federal income tax purposes pursuant to
Treasury Regulation Section 301.7701-3.

 

30. Notwithstanding that the Company and [list Subsidiaries] may have certain
officers and directors in common, any person who is an officer and/or director
of more than one of the Company and [list Subsidiaries] has at all times
satisfied and will continue to satisfy the fiduciary duty that such person owes
to any of such entities while serving in his or her capacity as an officer
and/or director of such entity.

 

31. With respect to each of the Company’s taxable years beginning after December
31, 2000, all payments in the nature of rents, interest, deductions or any other
payments made or allocated between the Company and any TRS of the Company have
been and will continue to be made or allocated on an arm’s length basis and in
such a manner so as to not cause such payments to be treated as “redetermined
rents,” “redetermined deductions” or “excess interest,” as such terms are
defined in Section 857(b)(7) of the Code.

 

32. In addition to those requirements set forth in this Officer’s Certificate
relating to the qualification of the Company as a REIT under the Code, the
Company has at all times complied with and will continue to comply with all
other requirements under the Code (including, without limitation, Sections
856-860 of the Code) in order to maintain the Company’s qualification as a real
estate investment trust under the Code.

 

A-I-10



--------------------------------------------------------------------------------

33. Representations herein as to the properties of the Company will also be true
with respect to all properties acquired by the Company after the date hereof. To
the extent not expressly stated, the foregoing representations in this
Certificate also apply to the facts, operations, transactions and other things
involving the Company prior to the date hereof.

 

A-I-11



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, I have, on behalf of Sunset Financial Resources, Inc.,
signed this Officer’s Certificate as of the date first written above.

 

Sunset Financial Resources, Inc. By:    

Name:

   

Title:

   

 

A-I-12



--------------------------------------------------------------------------------

 

ANNEX A-II

 

Pursuant to Section 3(c)(ii) of the Purchase Agreement, General Counsel for the
Company shall deliver an opinion, or the Company shall provide an Officers’
Certificate, to the effect that:

 

(i) the issuance of the Preferred Securities and the Common Securities is not
subject to any contractual preemptive rights known to such [counsel/officer];

 

(ii) no consent, approval, authorization or order of any court or Governmental
Entity is required for the issue and sale of the Common Securities, the
Preferred Securities or the Junior Subordinated Notes, the purchase by the Trust
of the Junior Subordinated Notes, the execution and delivery of and compliance
with the Operative Documents by the Company or the Trust or the consummation of
the transactions contemplated in the Operative Documents, except such approvals
(specified in such [opinion/certificate]) as have been obtained;

 

(iii) to the knowledge of such [counsel/officer], there is no action, suit or
proceeding before or by any government, governmental instrumentality, arbitrator
or court, domestic or foreign, now pending or threatened against or affecting
the Trust or the Company that could adversely affect the consummation of the
transactions contemplated by the Operative Documents or could have a Material
Adverse Effect.

 

(iv) The execution, delivery and performance of the Operative Documents, as
applicable, by the Company and the Trust and the consummation by the Company and
the Trust of the transactions contemplated by the Operative Documents, as
applicable, (i) will not result in any violation of the charter or bylaws of the
Company, the charter or bylaws of the Company’s subsidiaries, the Trust
Agreement or the Certificate of Trust of the Trust, and (ii) will not conflict
with, or result in a breach of any of the terms or provisions of, or constitute
a default (or an event which, with notice or lapse of time or both, would
constitute a default) under, or result in the creation or imposition of any
lien, charge and encumbrance upon any assets or properties of the Company under,
(a) any agreement, indenture, mortgage or instrument that the Company is a party
to or by which it may be bound or to which any of its assets or properties may
be subject, or (b) any existing applicable law, rule or administrative
regulation of any court or governmental agency or authority having jurisdiction
over the Company or any of its assets or properties, except in case of (ii),
where any such violation, conflict, breach, default, lien, charge or
encumbrance, would not have a material adverse effect on the assets, properties,
business, results of operations or financial condition of the Company and its
subsidiaries, taken as whole.

 

A-I-13



--------------------------------------------------------------------------------

 

ANNEX B

 

Pursuant to Section 3(d) of the Purchase Agreement, Bracewell & Patterson,
L.L.P., special tax counsel for the Purchaser, shall deliver an opinion to the
effect that:

 

(i) the Trust will be classified for United States federal income tax purposes
as a grantor trust and not as an association or a publicly traded partnership
taxable as a corporation; and

 

(ii) for United States federal income tax purposes, the Junior Subordinated
Notes will constitute indebtedness of the Company.

 

In rendering such opinions, such counsel may (A) state that its opinion is
limited to the federal laws of the United States and (B) rely as to matters of
fact, to the extent deemed proper, on certificates of responsible officers of
the Company and public officials.

 

B-1



--------------------------------------------------------------------------------

 

ANNEX C

 

Pursuant to Section 3(e) of the Purchase Agreement, Richards, Layton & Finger,
P.A., special Delaware counsel for the Delaware Trustee, shall deliver an
opinion to the effect that:

 

(i) the Trust has been duly created and is validly existing in good standing as
a statutory trust under the Delaware Statutory Trust Act, and all filings
required under the laws of the State of Delaware with respect to the creation
and valid existence of the Trust as a statutory trust have been made;

 

(ii) under the Delaware Statutory Trust Act and the Trust Agreement, the Trust
has the trust power and authority (A) to own property and conduct its business,
all as described in the Trust Agreement, (B) to execute and deliver, and to
perform its obligations under, each of the Purchase Agreement, the Common
Securities Subscription Agreement, the Junior Subordinated Note Purchase
Agreement and the Preferred Securities and the Common Securities and (C) to
purchase and hold the Junior Subordinated Notes;

 

(iii) under the Delaware Statutory Trust Act, the certificate attached to the
Trust Agreement as Exhibit C is an appropriate form of certificate to evidence
ownership of the Preferred Securities; the Preferred Securities have been duly
authorized by the Trust Agreement and, when issued and delivered against payment
of the consideration as set forth in the Purchase Agreement, the Preferred
Securities will be validly issued and (subject to the qualifications set forth
in this paragraph) fully paid and nonassessable and will represent undivided
beneficial interests in the assets of the Trust; the holders of the Preferred
Securities will be entitled to the benefits of the Trust Agreement and, as
beneficial owners of the Trust, will be entitled to the same limitation of
personal liability extended to stockholders of private corporations for profit
organized under the General Corporation Law of the State of Delaware; and such
counsel may note that the holders of the Preferred Securities may be obligated,
pursuant to the Trust Agreement, to (A) provide indemnity and/or security in
connection with and pay taxes or governmental charges arising from transfers or
exchanges of Preferred Securities certificates and the issuance of replacement
Preferred Securities certificates and (B) provide security or indemnity in
connection with requests of or directions to the Property Trustee to exercise
its rights and remedies under the Trust Agreement;

 

(iv) the Common Securities have been duly authorized by the Trust Agreement and,
when issued and delivered by the Trust to the Company against payment therefor
as described in the Trust Agreement and the Common Securities Subscription
Agreement, will be validly issued and fully paid and will represent undivided
beneficial interests in the assets of the Trust entitled to the benefits of the
Trust Agreement;

 

(v) under the Delaware Statutory Trust Act and the Trust Agreement, the issuance
of the Preferred Securities and the Common Securities is not subject to
preemptive or other similar rights;

 

C-1



--------------------------------------------------------------------------------

(vi) under the Delaware Statutory Trust Act and the Trust Agreement, the
execution and delivery by the Trust of the Purchase Agreement, the Common
Securities Subscription Agreement and the Junior Subordinated Note Purchase
Agreement, and the performance by the Trust of its obligations thereunder, have
been duly authorized by all necessary trust action on the part of the Trust;

 

(vii) the Trust Agreement constitutes a legal, valid and binding obligation of
the Company and the Trustees, and is enforceable against the Company and the
Trustees, in accordance with its terms subject, as to enforcement, to the effect
upon the Trust Agreement of (i) bankruptcy, insolvency, moratorium,
receivership, reorganization, liquidation, fraudulent conveyance or transfer and
other similar laws relating to or affecting the rights and remedies of creditors
generally, (ii) principles of equity, including applicable law relating to
fiduciary duties (regardless of whether considered and applied in a proceeding
in equity or at law), and (iii) the effect of applicable public policy on the
enforceability of provisions relating to indemnification or contribution;

 

(viii) the issuance and sale by the Trust of the Preferred Securities and the
Common Securities, the purchase by the Trust of the Junior Subordinated Notes,
the execution, delivery and performance by the Trust of the Purchase Agreement,
the Common Securities Subscription Agreement and the Junior Subordinated Note
Purchase Agreement, the consummation by the Trust of the transactions
contemplated by the Purchase Agreement and compliance by the Trust with its
obligations thereunder do not violate (i) any of the provisions of the
Certificate of Trust or the Amended and Restated Trust Agreement or (ii) any
applicable Delaware law, rule or regulation;

 

(ix) no filing with, or authorization, approval, consent, license, order,
registration, qualification or decree of, any Delaware court or Delaware
Governmental Entity or Delaware agency is necessary or required solely in
connection with the issuance and sale by the Trust of the Common Securities or
the Preferred Securities, the purchase by the Trust of the Junior Subordinated
Notes, the execution, delivery and performance by the Trust of the Purchase
Agreement, the Common Securities Subscription Agreement and the Junior
Subordinated Note Purchase Agreement, the consummation by the Trust of the
transactions contemplated by the Purchase Agreement and compliance by the Trust
with its obligations thereunder; and

 

(x) the holders of the Preferred Securities (other than those holders who reside
or are domiciled in the State of Delaware) will have no liability for income
taxes imposed by the State of Delaware solely as a result of their participation
in the Trust and the Trust will not be liable for any income tax imposed by the
State of Delaware.

 

In rendering such opinions, such counsel may (A) state that its opinion is
limited to the laws of the State of Delaware, (B) rely as to matters of fact, to
the extent deemed proper, on certificates of responsible officers of the Company
and public officials and (C) take customary assumptions and exceptions as to
enforceability and other matters.

 

C-2



--------------------------------------------------------------------------------

 

ANNEX D

 

Pursuant to Section 3(f) of the Purchase Agreement, Gardere Wynne Sewell LLP,
special counsel for the Property Trustee and the Indenture Trustee, shall
deliver an opinion to the effect that:

 

(i) JPMorgan Chase Bank, National Association (the “Bank”) is a national banking
association with trust powers, duly and validly existing under the laws of the
United States of America, with corporate power and authority to execute, deliver
and perform its obligations under the Indenture and to authenticate and deliver
the Securities, and is duly eligible and qualified to act as Trustee under the
Indenture pursuant to Section 6.1 thereof and as Property Trustee under the
Trust Agreement pursuant to Section 8.2 thereof;

 

(ii) Each Agreement has been duly authorized, executed and delivered by the Bank
and constitutes the valid and binding obligation of the Bank, enforceable
against it in accordance with its terms except (A) as may be limited by
bankruptcy, fraudulent conveyance, fraudulent transfer, insolvency,
reorganization, liquidation, receivership, moratorium or other similar laws now
or hereafter in effect relating to creditors’ rights generally, and by general
equitable principles, regardless of whether considered in a proceeding in equity
or at law and (B) that the remedy of specific performance and injunctive and
other forms of equitable relief may be subject to equitable defenses and to the
discretion of the court before which any proceeding therefor may be brought;

 

(iii) Neither the execution or delivery by the Bank of the Agreements, the
authentication and delivery of the Securities by the Trustee pursuant to the
terms of the Agreements, respectively, nor the performance by the Bank of its
obligations under the Agreements (A) requires the consent or approval of, the
giving of notice to or the registration or filing with, any governmental
authority or agency under any existing law of the United States of America
governing the banking or trust powers of the Bank or (B) violates or conflicts
with the Articles of Association or By-laws of the Bank or any law or regulation
of the State of New York or the United States of America governing the banking
or trust powers of the Bank;

 

(iv) the Securities have been authenticated and delivered by a duly authorized
officer of the Bank.

 

In rendering such opinions, such counsel may (A) state that its opinion is
limited to the laws of the State of New York and the laws of the United States
of America, (B) rely as to matters of fact, to the extent deemed proper, on
certificates of responsible officers of JPMorgan Chase Bank, National
Association, the Company and public officials, and (C) make customary
assumptions and exceptions as to enforceability and other matters.

 

D-1



--------------------------------------------------------------------------------

 

ANNEX E

 

Pursuant to Section 3(g) of the Purchase Agreement, Richards, Layton & Finger,
P.A., counsel for the Delaware Trustee, shall deliver an opinion to the effect
that:

 

(i) Chase Bank USA, National Association is duly formed and validly existing as
a national banking association under the federal laws of the United States of
America with trust powers and with its principal place of business in the State
of Delaware;

 

(ii) Chase Bank USA, National Association has the corporate power and authority
to execute, deliver and perform its obligations under, and has taken all
necessary corporate action to authorize the execution, delivery and performance
of, the Trust Agreement and to consummate the transactions contemplated thereby;

 

(iii) The Trust Agreement has been duly authorized, executed and delivered by
Chase Bank USA, National Association and constitutes a legal, valid and binding
obligation of Chase Bank USA, National Association, and is enforceable against
Chase Bank USA, National Association, in accordance with its terms subject as to
enforcement, to the effect upon the Trust Agreement of (i) applicable
bankruptcy, insolvency, reorganization, moratorium, receivership, fraudulent
conveyance or transfer and similar laws relating to or affecting the rights and
remedies of creditors generally, (ii) principles of equity, including applicable
law relating to fiduciary duties (regardless of whether considered and applied
in a proceeding in equity or at law), and (iii) the effect of applicable public
policy on the enforceability of provisions relating to indemnification or
contribution;

 

(iv) The execution, delivery and performance by Chase Bank USA, National
Association of the Trust Agreement do not conflict with or result in a violation
of (A) articles of association or by-laws of Chase Bank USA, National
Association or (B) any law or regulation of the State of Delaware or the United
States of America governing the trust powers of Chase Bank USA, National
Association or, to our knowledge, without independent investigation, of any
indenture, mortgage, bank credit agreement, note or bond purchase agreement,
long-term lease, license or other agreement or instrument to which Chase Bank
USA, National Association is a party or by which it is bound or, to our
knowledge, without independent investigation, of any judgment or order
applicable to Chase Bank USA, National Association; and

 

(v) No approval, authorization or other action by, or filing with, any
Governmental Entity of the State of Delaware or the United States of America
governing the trust powers of Chase Bank USA, National Association is required
in connection with the execution and delivery by Chase Bank USA, National
Association of the Trust Agreement or the performance by Chase Bank USA,

 

E-1



--------------------------------------------------------------------------------

National Association of its obligations thereunder, except for the filing of the
Certificate of Trust with the Secretary of State of the State of Delaware, which
Certificate of Trust has been filed with the Secretary of State of the State of
Delaware.

 

In rendering such opinions, such counsel may (A) state that its opinion is
limited to the laws of the State of Delaware and the federal laws of the United
States governing the trust powers of Chase Bank USA, National Association, (B)
rely as to matters of fact, to the extent deemed proper, on certificates of
responsible officers of the Company and public officials and (C) take customary
assumptions and exceptions.

 

E-2



--------------------------------------------------------------------------------

 

ANNEX F

 

Officer’s Financial Certificate

 

The undersigned, the [Chairman/Vice Chairman/Chief Executive Officer/President/
Vice President/Chief Financial Officer/Treasurer/Assistant Treasurer], hereby
certifies, pursuant to Section 6(h) of the Purchase Agreement, dated as of
February 24, 2005, among Sunset Financial Resources, Inc. (the “Company”),
Sunset Financial Statutory Trust I (the “Trust”) and Taberna Preferred Funding
I, Ltd., that, as of [date], [20    ], the Company, if applicable, and its
Subsidiary had the following ratios and balances:

 

As of [Quarterly/Annual Financial Date], 20    

 

Senior secured indebtedness for borrowed money (“Debt”)    $ _____   Senior
unsecured Debt    $ _____   Subordinated Debt    $ _____   Total Debt    $ _____
  Ratio of (x) senior secured and unsecured Debt to (y) total Debt      _____ %

 

[FOR FISCAL YEAR END: Attached hereto are the audited consolidated financial
statements (including the balance sheet, income statement and statement of cash
flows, and notes thereto, together with the report of the independent
accountants thereon) of the Company and its consolidated subsidiaries for the
three years ended [date], 20     and all required Statutory Financial Statements
(as defined in the Purchase Agreement) for the year ended [date], 20    ]

 

[FOR FISCAL QUARTER END: Attached hereto are the unaudited consolidated and
consolidating financial statements (including the balance sheet and income
statement) of the Company and its consolidated subsidiaries and all required
Statutory Financial Statements (as defined in the Purchase Agreement) for the
year ended [date], 20    ] for the fiscal quarter ended [date], 20    .]

 

The financial statements fairly present in all material respects, in accordance
with U.S. generally accepted accounting principles (“GAAP”), the financial
position of the Company and its consolidated subsidiaries, and the results of
operations and changes in financial condition as of the date, and for the
[         quarter interim] [annual] period ended [date], 20    , and such
financial statements have been prepared in accordance with GAAP consistently
applied throughout the period involved (expect as otherwise noted therein).

 

F-1



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Officer’s Financial
Certificate to be duly executed as of the date first written above.

 

Sunset Financial Resources, Inc. By:    

Name:

   

Title:

   

Sunset Financial Resources, Inc.

10245 Centurion Parkway; Suite 305

Jacksonville, Florida 32256

 

F-2